Citation Nr: 1756313	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-46 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for low back disorder. 

3.  Entitlement to service connection for head trauma. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In the September 2008 rating decision, the RO, in relevant part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from December 5, 2007.  

In the August 2012 rating decision, the RO, in relevant part, denied service connection for a low back disorder, neck disorder, and head trauma.

In April 2013, the Veteran testified at a hearing before a different Veterans Law Judge regarding the issues of entitlement to increased initial evaluations for his service-connected bilateral hearing loss.  Those issues were the subject of a separate decision issued by that Veterans Law Judge in April 2017. 

In March 2016, the Board, in relevant part, remanded the issues of entitlement to service connection for head trauma, a neck disorder, and low back disorder to afford the Veteran a hearing.  The Board also determined that the issue of entitlement to TDIU was part and parcel of the Veteran's claim for increased evaluations for his service-connected bilateral hearing loss and remanded the matter for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

In May 2016, the Veteran testified at a hearing before a Veterans Law Judge.  However, a transcript of the hearing is unavailable due to technical difficulties with the recording system.  

In August 2016, the Board remanded the case to afford the Veteran an additional hearing.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2016 with respect to the issue of entitlement to TDIU and the issues of entitlement to service connection for head trauma, a neck disorder, and a back disorder.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  However, to date, no additional medical records have been received from the Veteran.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for sinusitis, allergic rhinitis, and obstructive sleep apnea with asthma.  However, in a March 2015 rating decision, the RO granted service connection for those claims.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, those issues are no longer in appellate status, and no further consideration is necessary.    

The Board also notes that the Veteran recently filed an April 2017 notice of disagreement regarding the evaluation assigned for his service-connected right lower extremity and left lower extremity varicose veins.  However, it appears that the RO is actively processing those appeals.  Accordingly, the Board will not remand the issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional medical records have been associated with the claims file since the December 2016 supplemental statement of the case.  However, in September 2016, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for low back and neck disorders, the Veteran has not been afforded a VA examination.  He has contended that he has current low back and neck disorders that had their onset during service and have continued since that time.  See, e.g., September 2016 Board hearing transcript, at 11-12.  Specifically, the Veteran has asserted that his disorders are due to an injury sustained during basic training when he was hit on the back of the neck and head.  The Veteran has also contended that he injured his back falling down steps during service.  See September 2012 notice of disagreement.  

The Veteran's service treatment records do document that he fell down the stairs on multiple occasions.  See, e.g., October 1979 and November 1980 radiology reports.   In addition, on an August 1981 report of medical history, the Veteran reported that he sustained a head injury.  The Veteran's post-service medical records show diagnoses of lumbar spondylosis and cervical intervertebral disc degeneration.  In addition, during the September 2016 hearing, the Veteran testified that his physician informed him that his back and neck disorders were related to head trauma during service.  

Based on the foregoing, the Board finds that a VA examination is necessary to determine the nature and etiology of any current low back and neck disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for TDIU, the Board finds that a remand is necessary to ensure the AOJ complied with the Board's March 2016 remand directives.  In this regard, the Board directed the AOJ to obtain a VA medical opinion to address the combined impact of the Veteran's service-connected disabilities.  The AOJ obtained a VA medical opinion in December 2016; however, the medical opinion did not fully address the combined impact of all of the Veteran's service-connected disabilities.  In particular, the examiner did not discuss the impact of the Veteran's service-connected tinnitus and allergic rhinitis, as directed in the March 2016 remand.  In addition, the examiner did not provide sufficient rationale or discussion of the relevant findings.  For example, the examiner's discussion of the Veteran's sinusitis and obstructive sleep apnea with asthma focused largely on the adequacy of a November 2014 VA examiner's opinion regarding the relationship between those disabilities and the Veteran's military service.  In addition, the examiner stated that the Veteran's service-connected sinusitis "never caused him any problems."  However, the Veteran's medical records note relevant complaints of sinus issues.  See, e.g., March 2016 allergy clinic record.  

Based on the foregoing, the Board finds that the Veteran should be afforded an examination to ascertain the combined functional impact of his service-connected disabilities.  Stegall v. West, 11 Vet. App. 268, 271(1998).  The Board further finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded. 

Furthermore, the Board notes that the Veteran's service treatment records appear incomplete.  In this regard, the service treatment records dated prior to April 1975 appear to be limited to immunization and dental records.  In addition, a service treatment record jacket associated with the file contains a notation indicating that the jacket was received without medical or dental documents enclosed.  During the September 2016 Board hearing, the Veteran testified that he sought treatment at the Fort Jackson battalion aid station in 1974; however, no such records are associated with the claims file.  In light of the foregoing, the AOJ should attempt to obtain any outstanding service treatment records.

In addition, the Board notes that there appear to be outstanding private medical record that may be relevant to the claims on appeal.  In this regard, during the September 2016 Board hearing, the Veteran testified that he received recent private medical treatment.  As noted above, the record was held open for 60 days to allow the Veteran the opportunity to submit additional medical records; however, no records were received.  Therefore, on remand, the AOJ should attempt to obtain any other outstanding and relevant private treatment records.    

The record also reflects that the Veteran receives ongoing treatment at the Madigan Army Medical Center.  Therefore, on remand, the AOJ should attempt to obtain any outstanding medical records from that facility.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal.  A specific request should be made for authorization to obtain records from the private medical providers identified during the September 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should request any medical records from the Madigan Army Medical Center dated from November 2016 to the present.  

3.  The AOJ should obtain and associate the Veteran's complete service treatment records with the claims file.  

It is noted that the claims file contains copies of service treatment records; however, it appears that these records may be incomplete.  In this regard, the service treatment records dated prior to April 1975 appear to be limited to immunization and dental records.  In addition, a service treatment record jacket associated with the file contains a notation indicating that the jacket was received without medical or dental documents enclosed.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back and neck disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current low back and neck disorders.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any injuries therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and onset of his low back and neck disorders (see, e.g., September 2012 notice of disagreement; April 2015 substantive appeal; September 2016 Board hearing transcript); 2) the service treatment records noting that the Veteran sustained an injury when he was hit in the left eye by a lacrosse stick in June 1974 (see, e.g., April 1975 consultation report; March 1983 narrative summary); 3) the October 1979 and November 1980 radiology reports noting that the Veteran fell down the stairs; and 4) the August 1981 report of medical history in which the Veteran reported a history of a head injury, but denied recurrent back pain, arthritis, swollen or painful joints, and periods of unconsciousness.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities and resulting occupational impairment.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file. 

6.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




